Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raymond Mah on 03/17/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Cancel claim 13.

	The above amendments to claim 13 have been made to place the claims in better condition for allowance.

Allowable Subject Matter
Claims 1, 4, 7-8, 10-12, and 14-35 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Kasper et al. (DE 102009035349), Murakami et al. (WO 2014/148126), and  were considered most pertinent to applicant's disclosure.  


Regarding claim 1, none of the prior art discloses a width of a portion of the labyrinth defined by the outer circumference face of the tubular portion and the peripheral wall in the radial direction is smaller than a width of the cylindrical space in the radial direction.  Regarding claim 11, none of the prior art discloses the passage is inclined toward the one side in the valve shaft direction as going inward in the radial direction. Regarding claim 15, none of the prior art discloses a width of the clearance between the flat face and the end face of the tubular portion in the axial direction is narrower than a width of the passage in the axial direction.  Regarding claim 17, none of the prior art discloses an outer circumference face of the housing has an opening for letting fluid flow into the valve chamber, or flow out of the valve chamber, and a tip end .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753